       CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA



    James L. Davis and Davis and                            Case No. 18-cv-2581 (PJS/ECW)
    Associates, Inc. 401K Profit Sharing
    Plan,

                         Plaintiffs,
                                                    ORDER DENYING PLAINTIFFS’
         v.                                        MOTION TO AMEND COMPLAINT
                                                  TO JOIN PARTIES AND TO REMAND
    Jeffrey Mack and Lawrence Blaney,                     TO STATE COURT

                        Defendants.


         This matter is before the Court on Plaintiffs’ Motion to Amend Complaint to Join

Parties and to Remand to State Court (Dkt. No. 6) (“Motion”). For the reasons stated

below, the Motion is denied.

                                       I.   BACKGROUND

         Plaintiffs James L. Davis and Davis and Associates, Inc. 401K Profit Sharing Plan

(the “Plan”) brought this action against Defendants Jeffrey Mack and Larry Blaney in

Hennepin County court in August 2018. 1 (Dkt. No. 1-1.) Plaintiffs allege they were

victims of a fraudulent scheme to inflate the revenue of Digiliti Money Group, Inc.

(“Digiliti”) perpetrated by Defendants and “others.” (Dkt. No. 1-1 ¶¶ 1-4.) The

Complaint identifies Digiliti customer National Check Consolidators of Florida, Inc.

(“NCC”) and NCC employees Andy Benjamin and Louis Skenderis as participants in the



1
    Davis is the trustee of the Plan. (Dkt. No. 1-1 ¶ 4.)
        CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 2 of 14



scheme, but does not name them as defendants. 2 (E.g., Dkt. No. 1-1 ¶¶ 35-38, 51-56.)

On September 4, 2018, Blaney removed the case to federal court based on diversity

jurisdiction. (Dkt. No. 1.) The Notice of Removal alleged that “Davis was and is a

resident and citizen of Florida,” the Plan has “an address in Minnesota” where the trustee

(Davis) “is a resident and citizen of Florida,” Mack “is a resident and citizen of Texas,”

and “Blaney is a resident and citizen of Illinois.” (Dkt. No. 1 ¶ 6.) Mack, who has not

answered or otherwise responded to the Complaint, consented to the removal. (Dkt. No.

1-2.)

         Plaintiffs’ Complaint against Blaney and Mack is not the only lawsuit relating to

the alleged Digiliti fraud. First, in March 2018, investors in Digiliti filed an action in

Minnesota federal court against Davis and other officers and directors of Digiliti alleging

violations of the Securities Act of 1933. (Tiburon Opportunity Fund LP v. Digiliti Money

Grp., Inc., Case No. 18-cv-637-WMW-KMM (D. Minn. filed Mar. 7, 2018).) That

action was dismissed with prejudice on August 21, 2018 pursuant to a stipulation.

(Tiburon Opportunity Fund LP v. Digiliti Money Grp., Inc., Case No. 18-cv-637-WMW-

KMM, Dkt. No. 14 (Aug. 21, 2018).) Second, Davis filed an action in Hennepin County

court against NCC, Benjamin, and Skenderis, along with Erasmo Pineda and Rodolfo

Angulo (collectively, the “NCC Defendants”) on April 13, 2018 (the “NCC Action”).

(Dkt. No. 10 ¶ 2.) The complaint in the NCC Action did not name Mack or Blaney as




2
  The original Complaint refers to “NCC,” but there does not appear to be any dispute
that the “NCC” in the original Complaint is National Check Consolidators of Florida, Inc.
                                                  2
     CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 3 of 14



defendants, although it alleged both participated in the alleged fraud. (E.g., Dkt. No. 14-

2 ¶¶ 2-8, 29-45.)

       The NCC Action was assigned to Judge Edward T. Wahl. (Dkt. No. 14-5.) NCC,

Angulo, Pineda, and Skenderis filed motions to dismiss for failure to join Mack, Blaney,

and several others as indispensable parties. (See Dkt. No. 14-8.) In their opposition,

Plaintiffs argued that Mack, Blaney, and the others were not necessary to the case

because “with torts and analogous statutory claims, it is well-established that a plaintiff is

not required to join all tortfeasors in a single suit.” (Dkt. No. 14-8 at 7 (quoting Riley v.

MoneyMutual, LLC, 863 N.W.2d 789, 796 (Minn. App. 2015).) The motion to dismiss is

still pending.

       The Hennepin County court set an August 13, 2018 deadline for Plaintiffs to join

additional parties in the NCC Action. (Dkt. No. 14-7, Ex. 7 ¶ 1.) Plaintiffs did not join

Blaney and Mack as additional parties in the NCC Action. Instead, Plaintiffs served a

separate complaint on Blaney and Mack on August 5, 2018 and August 22, 2018,

respectively, and filed that complaint in Hennepin County court on August 8, 2018. (Dkt.

No. 1 ¶ 1; Dkt. No. 1-1; Dkt. No. 14-11.) In their brief and during the hearing, Plaintiffs

asserted several reasons for filing the separate lawsuit instead of joining Blaney and

Mack, including uncertainty about whether they could be served with process, questions

about whether they could pay a judgment, and a desire not to undermine Plaintiffs’




                                                  3
     CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 4 of 14



position that Blaney and Mack are not necessary parties in the NCC Action. This

separate action was originally assigned to Judge Susan Robiner. 3 (Dkt. No. 14-11.)

       Although Plaintiffs filed that separate action “with the expectation that the two

actions could be consolidated if Mack and Blaney could be located and served with

process” (Dkt. No. 8 at 2), Plaintiffs did not move to consolidate the two state court

actions before Blaney removed this action on September 4. 4 Instead, on August 13,

2018—the joinder deadline in the NCC Action—Plaintiffs sent a letter to Judges Wahl

and Robiner stating they did not oppose consolidation of the two actions but reiterating

Plaintiffs’ position that Blaney, Mack, and the others were not necessary and

indispensable parties to the NCC Action. (Dkt. No. 14-9.) On August 31, 2018,

Plaintiffs filed an amended complaint in the NCC Action that did not name Blaney and

Mack as defendants. (Dkt. No. 10 ¶ 2.)

       On September 4, 2018, Blaney removed this action to federal court on diversity

jurisdiction grounds. (Dkt. No. 1.) On September 14, 2018, Plaintiffs filed the present

Motion to add the NCC Defendants as defendants in this lawsuit and assert additional

claims. (Dkt. No. 6; Dkt. No. 10-3.) Plaintiffs also asked the Court to “remand this

action to the state court where it was filed, for some of the additional defendants are

citizens of the state of Florida, as is Plaintiff James L. Davis,” if the Court permits



3
  The case was later re-assigned to Judge Laurie J. Miller. (Dkt. No. 14-12.)
4
  At the hearing on this Motion, Plaintiffs’ counsel provided the Court with emails dated
August 13, 2018 and September 4, 2018 showing Plaintiffs had proposed consolidation to
the defendants in the NCC Action. However, Plaintiffs did not propose consolidation to
Blaney or Mack before removal.
                                                  4
     CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 5 of 14



amendment. 5 (Dkt. No. 6; Dkt. No. 8 at 5.) On the same day, Plaintiffs’ counsel filed a

declaration “Concerning Default of Defendant Jeffrey Mack,” which counsel explained

during the October 1 hearing was intended to set up the basis for the Court to enter

default against Mack. (Dkt. No. 7.)

       The Court held a hearing on the Motion on October 1, 2018. During the hearing,

because the Complaint asserted a count under Section 11 of the Securities Act of 1933,

15 U.S.C. § 77k, the Court asked the parties to file supplemental letter briefs addressing

whether the Court lacked subject matter jurisdiction over this action in view of 15 U.S.C.

§ 77v(a). 6 (See Dkt. No. 1-1 ¶¶ 127-33; Dkt. No. 18.) The Court also asked the parties to

address the question of whether any claims are severable in view of 28 U.S.C. § 1441(c)

if the Court were to deny the Motion. (Id.) The parties timely filed letters with the

Court. (Dkt. Nos. 19, 20.)

                                  II.    DISCUSSION

A.     Subject Matter Jurisdiction

       “Subject-matter jurisdiction is a threshold requirement which must be assured in

every federal case.” Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th Cir.

1990). Moreover, federal courts “are under an independent obligation to examine their

own jurisdiction.” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990).



5
  NCC, Pineda, Angulo, and Benjamin are alleged to be citizens of Florida. (Dkt. No. 10
¶ 6.)
6
  15 U.S.C. § 77v(a) provides: “Except as provided in section 77p(c) of this title, no case
arising under this subchapter and brought in any State court of competent jurisdiction
shall be removed to any court of the United States.”
                                                5
     CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 6 of 14



       Count 1 in this action asserts a claim against Mack under 15 U.S.C. § 77k. (Dkt.

No. 1-1 ¶¶ 127-133.) At the October 1 hearing, the Court raised the issue of whether 15

U.S.C. § 77v(a), which provides: “Except as provided in section 77p(c) of this title, no

case arising under this subchapter and brought in any State court of competent

jurisdiction shall be removed to any court of the United States,” deprived the Court of

subject matter jurisdiction over this action. Plaintiffs did not raise this issue in their

Motion or supporting documents; rather the Court raised the issue sua sponte due to the

federal courts’ “independent obligation to examine their own jurisdiction.” FW/PBS, 493

U.S. at 231.

       The Eighth Circuit does not appear to have addressed the question of whether the

“anti-removal” provision of 15 U.S.C. § 77v(a) is jurisdictional in nature. 7 However, the

Eighth Circuit has found a similar anti-removal statute, 28 U.S.C. § 1445, is non-

jurisdictional. 8 See In re Norfolk So. Ry. Co., 592 F.3d 907, 912 (8th Cir. 2010). In so

holding, the Eighth Circuit relied on two earlier cases where it had noted that plaintiffs,

by failing to timely seek remand based on § 1445(c)’s prohibition against removal of

actions arising under workers’ compensation state law, had waived removal based on that

prohibition. Id. at 911-912 (citing Bloom v. Metro Heart Grp. of St. Louis, Inc., 440 F.3d

1025 (8th Cir. 2006) and Phillips v. Ford Motor Co., 83 F.3d 235 (8th Cir. 1996)). The

Eighth Circuit reasoned “[i]f § 1445 truly involved subject matter jurisdiction, it could

7
  Ninth Circuit caselaw suggests that the anti-removal provision is jurisdictional. See,
e.g., Madden v. Cowen & Co., 576 F.3d 957, 965 (9th Cir. 2009).
8
  28 U.S.C. § 1445 provides: “A civil action in any State court against a railroad . . .
arising under [45 U.S.C. §§ 51 to 60] may not be removed to any district court of the
United States.”
                                                   6
     CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 7 of 14



not be waived, as parties cannot waive subject matter jurisdiction.” In re Norfolk, 592

F.3d at 912. The Southern District of Iowa recently relied on In re Norfolk when finding

“the anti-removal provision in 15 U.S.C. § 77v(a) does not implicate this Court’s subject

matter jurisdiction.” Christians v. KemPharm, Inc., 265 F. Supp. 3d 971, 975-76 (S.D.

Iowa 2017). In view of this Eighth Circuit law, the Court concludes that 15 U.S.C. §

77v(a) does not implicate subject matter jurisdiction. Rather, violation of § 77v(a)’s anti-

removal prohibition is a procedural defect in removal.

       “A motion to remand the case on the basis of any defect other than lack of subject

matter jurisdiction must be made within 30 days after the filing of the notice of removal

under section 1446(a).” 28 U.S.C. § 1447(c). The Motion pending before the Court is a

motion to amend that also seeks remand based on the lack of diversity jurisdiction if

amendment is permitted. Plaintiffs have not filed a motion to remand based on § 77v(a).

Instead, Plaintiffs “ask[ed]” at the end of their October 3, 2018 supplemental letter brief

“that the Court remand the action back to state court” because they “object to removal

and do not waive the protection of 15 U.S.C. § 77v(a).” (Dkt. No. 19 at 2.) This Court

cannot now order remand based on § 77v(a) when Plaintiffs have not filed a motion

seeking such relief. See Fed. R. Civ. P. 7.1(b)(1) (“A request for a court order must be

made by motion.”); see also AEI Income & Growth Fund 23 LLC v. Razzoo’s, LP,

CIV.03-6509(RHK/JSM), 2004 WL 547226, at *3 n.2 (D. Minn. Mar. 17, 2004) (denying

request in brief for attorneys’ fees and costs); see also Great Clips, Inc. v. Levine, CIV. 3-

90-211, 1993 WL 476623, at *3 n.1 (D. Minn. June 16, 1993) (“This Court ruled only on

those motions properly before it.”). Accordingly, the Court turns to the merits of

                                                  7
     CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 8 of 14



Plaintiffs’ motion to amend the complaint to join parties and remand to state court based

on the destruction of diversity jurisdiction if amendment is permitted. 9 (Dkt. No. 6.)

B.     Motion to Amend

       1.     Legal Standard

       Generally, under Rules 15(a) and 20(a)(2), when a plaintiff moves to amend its

complaint to join parties as defendants, the court “should freely give leave when justice

so requires.” Fed. R. Civ. P. 15(a)(2). However, in a case that has been removed from

state court, when “the plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and

remand the action to the State court.” 28 U.S.C. § 1447(e). When faced with an

amended pleading naming a new nondiverse defendant in a removed case, a court should

scrutinize that amendment more closely than an ordinary amendment. Bailey v. Bayer

CropScience L.P., 563 F.3d 302, 309 (8th Cir. 2009).

       Under such circumstances, the Eighth Circuit requires a court to “‘consider a

number of factors to balance the defendant’s interests in maintaining the federal forum

with the competing interests of not having parallel lawsuits.’” Id. (quoting Hensgens v.

Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987)). When balancing those interests, a

9
  Because there is no pending motion to remand based on § 77v(a), the Court need not
decide whether, as Blaney argues, Plaintiffs have waived their opportunity to seek
remand based on Section 77v(a). (See Dkt. No. 20.) However, the Court notes that
Plaintiffs have filed, briefed, and argued a motion to amend the Complaint as well as
filed a declaration (Dkt. No. 7) intended to set up the basis for the Court to enter default
against Mack. See Koehnen v. Herald Fire Ins. Co., 89 F.3d 525, 528 (8th Cir. 1996) (“A
party that engages in affirmative activity in federal court typically waives the right to
seek a remand, particularly if the federal court has ruled unfavorably.”) (citations
omitted).
                                                 8
     CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 9 of 14



court must “consider 1) the extent to which the joinder of the nondiverse party is sought

to defeat federal jurisdiction, 2) whether [the] plaintiff has been dilatory in asking for

amendment, and 3) whether [the] plaintiff will be significantly injured if amendment is

not allowed.” Id. (alterations in original) (quoting Le Duc v. Bujake, 777 F. Supp. 10, 11-

12 (E.D. Mo. 1991)). A court should also consider “any other factors bearing on the

equities. Ryan ex rel. Ryan v. Schneider Nat. Carriers, Inc., 263 F.3d 816, 819 (8th Cir.

2001). Where the proposed additional parties are not indispensable, a district court has

“full discretionary authority to deny joinder and retain jurisdiction over the action.” 10

Bailey, 563 F.3d at 308.

       2.     Analysis of Bailey Factors

       The Court first considers “the extent to which the joinder of the nondiverse party

is sought to defeat federal jurisdiction.” Bailey, 563 F.3d at 309. Plaintiffs do not assert

that the proposed amendment is based on recently discovered evidence or any new legal

theory. On the contrary, “Plaintiffs have essentially the same state law claims against the

NCC Defendants they have against Mack and Blaney, and Plaintiffs rely on the same set

of factual allegations to support their claims against both sets of defendants.” (Dkt. No. 8

at 9.) The parties that Plaintiffs seek to join are already named as defendants in the NCC

Action, and Plaintiffs have known of their participation in the alleged fraud at least since

Plaintiffs sued them in Hennepin County court in April 2018. (See Dkt. No. 14-2 ¶ 7.)



10
  At the hearing, the parties agreed that the NCC Defendants are not necessary and
indispensable parties to this action, so the Court will treat the NCC Defendants as
permissive and analyze the Bailey factors accordingly.
                                                  9
    CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 10 of 14



       Plaintiffs assert that “consolidation of litigation” is the reason for the proposed

amendment. (Dkt. No. 8 at 8.) While Plaintiffs sent a letter to Judges Wahl and Robiner

stating they “do not oppose consolidation” of the cases and proposed consolidation to the

NCC Defendants on August 13, they never contacted Blaney or Mack about

consolidation or moved for consolidation before the September 4 removal. During the

October 1 hearing, Plaintiffs stated that their hope was to get all claims in state court in

front of one judge. Based on these facts and drawing reasonable inferences from them,

see Bailey, 563 F.3d at 309, the Court concludes that Plaintiffs’ primary (if not only)

purpose in joining the NCC Defendants is to destroy diversity, resulting in remand to

state court and potentially consolidation. Because joinder is sought to destroy diversity,

this factor weighs against granting the Motion.

       Second, the Court considers whether Plaintiffs have been dilatory in asking for

amendment. Bailey, 563 F.3d at 309. Here, Plaintiffs filed their Motion 10 days after

Blaney removed this case to federal court. (Dkt. Nos. 1, 6.) This factor weighs in favor

of granting the Motion.

       Third, the Court considers whether Plaintiffs “will be significantly injured” if

amendment is denied. Bailey, 563 F.3d at 309. Plaintiffs allege one potential injury:

“Plaintiffs may be significantly prejudiced if amendment is not allowed, for numerous

NCC Defendants have moved to dismiss Plaintiffs’ claims against them in a separate

action based on an argument that Mack and Blaney are necessary parties. If this Court

does not permit joinder of the NCC Defendants, and if Plaintiffs’ pending state court

action is dismissed for failure to join Mack and Blaney, Plaintiffs will be left without an

                                                  10
     CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 11 of 14



opportunity to litigate their claims against the NCC Defendants in any forum.” (Dkt. No.

8 at 8 (emphasis added).) This sequence of events is speculative at best and does not

demonstrate that Plaintiffs will be significantly injured if amendment is denied. On the

contrary, during the October 1 hearing, Plaintiffs conceded that they would not

necessarily be without options if the motion to dismiss were granted, as they could re-file

in state court naming all necessary parties. Further, because Plaintiffs allege that Mack,

Blaney, and the NCC Defendants are joint tortfeasors, Plaintiffs have not shown they will

be significantly injured if amendment is not allowed. 11 See Bailey, 563 F.3d at 309.

Thus, this factor weighs against permitting amendment.

       Finally, the Court considers “any other factors bearing on the equities.” Ryan, 263

F.3d at 819. Here, the Court considers the parties’ arguments regarding the burden

imposed on Blaney if amendment is permitted and the case remanded to state court for

consolidation, as well as the burden imposed on Plaintiffs if required to litigate parallel

cases in state and federal court.

       Blaney argues that he will be prejudiced if amendment is granted and this action

remanded and then consolidated with the NCC Action due to the schedule in the NCC

Action. (Dkt. No. 13 at 18-19.) Under the operative schedule in the NCC Action, the

fact discovery deadline was October 10, 2018, expert discovery is set for October and

November 2018, the dispositive motion deadline is December 4, 2018, and trial is set for

March 18, 2019. (Dkt. No. 14-7.) Plaintiffs respond that the schedule in the NCC Action


11
  Plaintiffs do not argue prejudice based on concerns about whether Blaney or Mack can
satisfy a judgment.
                                                 11
    CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 12 of 14



is likely to be amended pursuant to the parties’ stipulation because no answer has been

filed or discovery has taken place—but the parties have not yet filed a motion to amend.

While the Court is reluctant to speculate as to the Hennepin County court’s future

decisions, it appears unlikely that the operative schedule will stand in the NCC Action or

that Blaney would be prejudiced on this ground.

       Plaintiffs, for their part, argue that they will be prejudiced if required to litigate

parallel lawsuits in state and federal court. Plaintiffs rely heavily on Vanderzalm v.

Sechrist Indus., Inc., 875 F. Supp. 2d 179, 184 (E.D.N.Y. 2012), when arguing that the

interest in avoiding parallel lawsuits weighs in favor of amendment. The Court notes that

Vanderzalm, an Eastern District of New York case, applies a different test than the Bailey

test, where in Vanderzalm, “the likelihood of multiple litigation” is a specifically

identified factor when deciding whether to permit amendment. See Vanderzalm, 875 F.

Supp. 2d at 184. In contrast, rather than constituting a separate factor in the analysis,

“not having parallel litigation” is the interest balanced by the Bailey test against the

defendant’s competing interest in having a federal forum. See Bailey, 563 F.3d at 309.

       Regardless of how the concerns about parallel litigation are considered in the

analysis, the Court finds that the equities surrounding parallel litigation weigh against

amendment under the facts of this case. Plaintiffs are responsible for the existence of two

separate lawsuits arising out of the Digiliti transactions. Plaintiffs chose not to name

Blaney and Mack in the original complaint or amended complaint in the NCC Action,

even in the face of the NCC Defendants’ motion to dismiss. This was because Plaintiffs

wanted to “maintain a line” between the NCC Defendants and Blaney and Mack to avoid

                                                  12
     CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 13 of 14



any appearance that Blaney and Mack are necessary parties in the NCC Action. 12 By

choosing to maintain that line through a second, separate action, Plaintiffs ran the risk of

parallel litigation in state court, or, as it turns out, in state and federal court. Plaintiffs

increased that risk by not moving for consolidation between the August 8 filing of the

separate action and its September 4 removal. While Plaintiffs proposed consolidation to

the NCC Defendants, they never contacted Blaney or Mack regarding consolidation (or

the NCC Action) before removal. Plaintiffs are entitled to make strategic decisions in

pursuit of their claims, but when those decisions result in an unanticipated and unwanted

result—removal to federal court—the equities do not favor permitting an amendment that

allows Plaintiffs to erase those decisions and start over. The Court takes seriously

concerns regarding judicial economy and efficiency, but as even Vanderzalm

acknowledges, “where the multiplicity of litigation is due to the plaintiff’s litigation

strategy, this [the risk of multiple litigation] factor carries less weight.” 875 F. Supp. 2d

at 186. That is precisely the case here. For these reasons, the Court finds the other

factors bearing on the equities weigh against permitting joinder.

                                               ***

       Based on its analysis of the three enumerated Bailey factors and other factors

bearing on the equities, the Court concludes that Blaney’s interest in maintaining a




12
   Plaintiffs did not explain why concerns about service on or obtaining a judgment from
Blaney and Mack required a second, separate lawsuit against those parties, nor did they
explain why they did not propose consolidation to Blaney and Mack any time between
filing the separate action on August 8 and its removal on September 4.
                                                    13
    CASE 0:18-cv-02581-PJS-ECW Document 21 Filed 10/23/18 Page 14 of 14



federal forum outweighs the competing interest of not having parallel lawsuits. See

Bailey, 563 F.3d at 309. The Court therefore denies the Motion.

                                III.   CONCLUSION

      Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

             Plaintiffs’ Motion to Amend to Join Parties and to Remand to State Court

(Dkt. No. 6) is DENIED.




DATED: October 23, 2018                         s/Elizabeth Cowan Wright
                                                ELIZABETH COWAN WRIGHT
                                                United States Magistrate Judge




                                              14
